             Case 1:20-cv-06755 Document 1 Filed 08/21/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND, WELFARE
 FUND,    ANNUITY     FUND,    APPRENTICESHIP,
 JOURNEYMAN RETRAINING, EDUCATIONAL AND
 INDUSTRY FUND, TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS RELIEF AND
 CHARITY FUND, and the CARPENTER CONTRACTOR
                                               20 CV ____________
 ALLIANCE OF METROPOLITAN NEW YORK,

                                                       Plaintiffs,

                            -against-                                COMPLAINT

 PRIMER CONSTRUCTION CORP. and THE HANOVER
 INSURANCE COMPANY,

                                                     Defendants.



        Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for their

Complaint, respectfully allege as follows:

                               PRELIMINARY STATEMENT

        1.     This is a civil action pursuant to section 502(a)(3) and 515 of the Employee

Retirement Income Security Act, as amended, 29 U.S.C. §§ 1132(a)(3), 1145 (“ERISA”), section

301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185 (“LMRA”), and section

220-g of the New York Labor Law (“NYLL”), to recover delinquent employer contributions to a

group of employee benefit plans and to recover delinquent contributions pursuant to a payment

bond.

                                JURISDICTION AND VENUE

        2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).
              Case 1:20-cv-06755 Document 1 Filed 08/21/20 Page 2 of 7




         3.    Venue is proper in this judicial district pursuant to 29 U.S.C. 1132(e)(2) because

the Funds (as defined below) reside or may be found in this district.

                                         THE PARTIES

         4.    Plaintiffs Trustees of the New York City District Council of Carpenters Pension,

Welfare, Annuity, Apprenticeship, Journeyman Retraining, and Educational and Industry Funds

(the “ERISA Funds”) are employer and employee trustees of multiemployer labor-management

trust funds organized and operated in accordance with ERISA. The Trustees are fiduciaries of the

ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. § 1002(21). The ERISA

Funds maintain their principal place of business at 395 Hudson Street, New York, New York

10014.

         5.    Plaintiffs Trustees of the New York City District Council of Carpenters Relief and

Charity Fund (the “Charity Fund”) are Trustees of a charitable organization established under

section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3). The Charity Fund

maintains its principal place of business at 395 Hudson Street, New York, New York 10014.

         6.    Plaintiff Carpenter Contractor Alliance of Metropolitan New York (“CAA Metro,”

together with the ERISA Funds and the Charity Fund, the “Funds” or “Plaintiffs”) is a New York

not-for-profit corporation. CAA Metro maintains its principal place of business at 245 5th Avenue

Suite, 901, New York, New York 10016.

         7.    Defendant Primer Construction, Corp. (“Primer”) is a company incorporated in and

authorized to conduct business in the State of New York, with its principal place of business

located at 180 Maspeth Avenue, Brooklyn, New York 11211.

         8.    Defendant The Hanover Insurance Company (“Hanover”) (together with Primer,

the “Defendants”) is a corporation authorized to do business within the insurance industry in the




                                                    2
              Case 1:20-cv-06755 Document 1 Filed 08/21/20 Page 3 of 7




State of New York, with its principal place of business located at 400 Atrium Drive, Suite 500,

Somerset, New Jersey 08873.

                                    STATEMENT OF FACTS

        9.     At all relevant times, Primer was a party to or otherwise bound by a collective

bargaining agreement (“CBA”) with the New York City District Council of Carpenters f/k/a

District Council of New York City and Vicinity of the United Brotherhood of Carpenters and

Joiners of America (the “Union”).

        10.    The Union is a labor organization within the meaning of section 301 of the LMRA,

29 U.S.C. § 185, and represents employees in an industry affecting commerce as defined in section

502 of the LMRA, 29 U.S.C. § 142.

        11.    The CBA required Primer to make specified hourly contributions to the Funds in

connection with all work performed in the trade and geographical jurisdiction of the Union

(“Covered Work”).

        12.    Primer failed to remit all required contributions to the Funds in connection with

Covered Work it performed on the project titled “Westchester Creek CSO Modifications” (the

“Project”) located in Bronx, NY, for the period of at least September 19, 2019 through June 28,

2020.

        13.    Based on the Funds’ calculations, Primer owes contributions for work performed

on the Project in the amount of at least $95,376.11.

        14.    Hanover issued payment bond no. BCY1928290 (the “Payment Bond”)

guaranteeing payment of all wages and benefits owed by Primer, in connection with work

performed on the Project.

        15.    By issuing the Payment Bond, Hanover assumed liability for the payment of all

contributions owed by Primer in connection with work they performed on the Project.


                                                       3
             Case 1:20-cv-06755 Document 1 Filed 08/21/20 Page 4 of 7




                     FIRST CLAIM FOR RELIEF AGAINST PRIMER
                        Unpaid Contributions Under 29 U.S.C. § 1145

       16.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       17.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

       18.     The CBA requires that Primer make contributions to Plaintiffs for all Covered

Work it performed on the Project.

       19.     Pursuant to the CBA and ERISA sections 502(a)(3), 502(g)(2) and 515, 29 U.S.C.

§§ 1132(a)(3), (g)(2) and 29 U.S.C. § 1145, Primer is liable to Plaintiffs for: (1) all unpaid

contributions in the amount of at least $95,376.11; (2) interest, liquidated damages, and reasonable

attorneys’ fees, and collection costs incurred by Plaintiffs in this action; and (3) such other legal

or equitable relief as the Court deems appropriate.

                       SECOND CLAIM FOR RELIEF AGAINST PRIMER
                  Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

       20.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       21.     Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Plaintiffs, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.

       22.     Primer violated the terms of the CBA when it failed to make all contributions due

and owing for work it performed on the Project.




                                                      4
             Case 1:20-cv-06755 Document 1 Filed 08/21/20 Page 5 of 7




       23.     As a result of Primer’s violation, Plaintiffs are entitled to damages and other

equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

                     THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                                 Violation of NYLL § 220-g

       24.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       25.     New York Labor Law § 220-g provides that an employee that furnished labor to

either the contractor or subcontractor may bring an action to recover unpaid wages and

supplements, including interest, against the contractor, subcontractor-employer or bonding

company.

       26.     As supplemental benefit funds entitled to receive payments of supplemental

benefits on behalf of Primer’s employees, Plaintiffs are entitled to recover any underpayments for

work performed by said employees on the Project.

       27.     As a subcontractor-employer on the Project, Primer is liable to Plaintiffs for any

unpaid benefit contributions in connection with Covered Work performed on the Project.

       28.     By issuing the Payment Bond, Hanover assumed joint and several liability with

Primer for any and all benefit contributions owed by Primer in connection with Covered Work its

employees performed on the Project.

       29.     Primer failed to make supplemental benefit payments to Plaintiffs for work

performed by its employees on the Project.

       30.     In accordance with NYLL § 220-g, this action has been brought within one year of

the date of the last alleged underpayment.

       31.     Therefore, Defendants are required to make payment to the Plaintiffs for the

contributions due and owing by Primer, plus interest, on the Project.



                                                     5
                Case 1:20-cv-06755 Document 1 Filed 08/21/20 Page 6 of 7




                    FOURTH CLAIM FOR RELIEF AGAINST HANOVER
                             Common Law Claim Against the Bond

       32.       Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       33.       Hanover issued a common-law bond on the Project.

       34.       Pursuant to the common-law bond, Hanover guaranteed the payment of benefits to

Primer’s employees on the Project and thereby assumed joint and several liability with Primer to

pay any and all benefits due and owing as a result of Primer’s failure to pay benefits for work

performed on the Project.

       35.       Primer failed to make all required payments to Plaintiffs for work performed by its

employees on the Project.

       36.       Therefore, under the common-law bond and pursuant to the principles of common-

law suretyship, Hanover is required to make payment to the Plaintiffs for all contributions due and

owing by Primer, plus interest, on the Project.

       WHEREFORE, Plaintiffs respectfully request that this Court:

           i.    Award judgment in favor of Plaintiffs and against Primer for its failure to pay

                 Plaintiffs all contributions required by the CBA and/or for its failure to pay

                 Plaintiffs all contributions owed on the Project;

          ii.    Award judgment in favor of Plaintiffs and against Primer for its failure to pay all

                 contributions in the amount of at least $95,376.11;

         iii.    Order Primer to pay Plaintiffs all delinquent contributions, interest on unpaid

                 contributions, liquidated damages, attorneys’ fees, and collection costs incurred by

                 Plaintiffs in connection with the Project;




                                                      6
             Case 1:20-cv-06755 Document 1 Filed 08/21/20 Page 7 of 7




       iv.    Award judgment in favor of Plaintiffs and against Hanover for the amount of all

              contributions owed by Primer for work they performed on the Project, plus interest;

              and

        v.    Award Plaintiffs such other and further relief as the Court deems just and proper.



Dated: New York, New York                                 Respectfully submitted,
       August 21, 2020
                                                          VIRGINIA & AMBINDER, LLP

                                                   By:            /s/                    .
                                                          Nicole Marimon, Esq.
                                                          40 Broad Street, 7th Floor
                                                          New York, NY 10004
                                                          Tel: (212) 943-9080
                                                          nmarimon@vandallp.com
                                                          Attorneys for Plaintiffs




                                                  7
